DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. This Office Action is in response to Applicants election of Group I, claims 1, 2, 5, 7, 12-16 without traverse in the response filed 2/5/21. . Claims 18, 19, 21, 23, 25, 27-30 32 and 33 are withdrawn. This restriction is made FINAL. Previous restriction of 11/14/19 was withdrawn in the restriction requirement mailed 12/18/20. 
Information Disclosure Statement
3. The information disclosure statement (IDS) submitted on 7/30/18, 7/24/19, 1/3/20, 8/14/20 and 12/2/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. However, for the Foreign language documents the Office has considered only the available English abstracts.
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


person shall be entitled to a patent unless –

5a. Claim(s) 1, 2, 5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Makridis et al., (1994, World Journal of Surgery, Vol.18, pp.481-487, of record) as evidenced by Intron A (centerwatch, 1995).
Regarding Claim 1, Makridis discloses a method for treating a cancer in a patient, (Six of the patients were preoperatively treated with recombinant [r] IFN-α [IntronA, Schering-Plough Int., Kenilworth, NJ, USA] at subcutaneous dosages of 3x106 to 5x106 U three times weekly. The duration of rIFN-α therapy varied from 3 days to 18 months [mean 8.6 months], Pg. 481, column 2, Materials and Methods last paragraph) said cancer having a plurality of HLA-negative cancer cells or cancer cells with reduced HLA expression,(Immunohistochemical staining with the MHC class I antibody on seven primary and seven metastatic carcinoid tumors from patients without preoperative rIFN-a therapy invariably revealed sparse reactivity confined to the fibrous stroma alone, Pg. 482, column 1, Results, first paragraph) the method comprising administering to said patient interferon alpha [IFN-alpha] in an amount sufficient to expand and/or activate NK cells in the patient such that the activated and/or expanded NK cells kill one or more of said HLA-negative cancer cells or said cancer cells with reduced HLA expression (Interferons may exert direct and indirect antitumor activities through interference with both intracellular and membrane bound functions of neoplastic cells and by activation of the immune system.... The immunoregulatory action principally encompasses increased expression of MHC class I and II antigens, as well as stimulation of macrophage 
With respect to Claim 2, Makridis discloses the method of claim 1, wherein the patient is HLA-negative or has a reduced expression of a class I HLA, a class II HLA, or a class III HLA (Immunohistochemical staining with the MHC class I antibody on seven primary and seven metastatic carcinoid tumors from patients without preoperative rIFN-α therapy invariably revealed sparse reactivity confined to the fibrous stroma alone, Pg. 482, column 1, Results, first paragraph). The center watch label of Intron A indicates that it was interferon α-2b (p.3). Thus meeting the limitation of claim 5. Therefore, claims 1, 2 and 5 are anticipated by Makridis et al.

5b. Claim(s) 1, 2, 7 and 12-16 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hadeel et al., (2012, J of Immunotherapy, Vol.35, pp.245-253 of record).
Hadeel et al. discloses that 5-fluorouracil and interferon - α, immunochemotherapy enhances immunogenicity of murine pancreatic cancer through upregulation of major histocompatibility complex class I (title). Tumors of mice treated with 5-FU+IFN-α harbored higher numbers of infiltrating NK cells in comparison with control mice (meets the limitation of claims 1, 2). In addition, NK cells isolated from these mice showed enhanced cytotoxicity against Panc02 pancreatic cancer cells. Furthermore, 5-FU+IFN-a treatment increased the expression of major histocompatibility complex class I and NKG2D ligands on Panc02 cells that could be a potential key for enhancing the immunogenicity of tumors (meets the limitation of claims 15 and 16). Understanding how this combination therapy enhances the immunogenicity 
Hadeel et al. discloses the use of 1000 IU IFN-α (Fig. 5). Can be optimized from sub-therapeutic amount (see limitation of claim 7). Late Depletion CD8 T cells followed by 5-FU-IFN-α treatment did not affect the treatment (p. 247, col. 1, para.3). The combination therapy enhances the expression of MHC class I, may have counter balancing effects on the killing activating receptors to overcome an inhibitory effects on the NK cells (p.251, col. 1, para.1). The fact that the IFN-α producers exhibited enhanced major histocompatibility complex class I expression, indicates that the MHC class 1 expression was reduced before transfection (meets claim 12 limitation). (abstract; page 246, left-hand column, paragraph 5 - right-hand column, last paragraph; page 250, last line, last paragraph). Therefore, claims 1, 2, 7 and 12-16 are anticipated by Hadeel. et al.
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
6a. Claim 1, 2, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Makridis et al., (1994, World Journal of Surgery, Vol.18, pp.481-487, of record) as evidenced by Intron A (centerwatch, 1995).
The teaching of Makridis is disclosed above in paragph 5a. However, the reference does not teach sub-therapeutic amount. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the teachings of Garidel et al. which discuss stable lyophilized antibody formulations with that of the anti-CD19 antibody formulations of Bernett et al., so as to arrive at the presently claimed invention.  The preparation of protein and antibody formulations is well-established in the art, and thus In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  In the instant application, the ranges of antibody concentration, citrate buffer, mannitol and sucrose combination, trehalose, and polysorbate 20 concentrations, pH and osmolality are clearly all recognized result-effective variables that a person of ordinary skill in the art would routinely optimize (see MPEP § 2144.05).  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ, and therefore it would have been customary for the artisan of ordinary skill to determine the optimal range of concentrations of citrate buffer, mannitol and sucrose combination, trehalose and polysorbate 20, as well as the optimal pH for the anti-CD19 antibody formulations. Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ranges/concentrations would have been obvious at the time of Applicants’ invention.   

Conclusion
7. No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEGATHEESAN SEHARASEYON whose telephone number is (571)272-0892.  The examiner can normally be reached on M-F 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEGATHEESAN SEHARASEYON/Examiner, Art Unit 1645